Citation Nr: 1717441	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation of 40 percent for lumbosacral disc disease with bulging discs and foraminal stenosis ("lumbar spine disability") for the period prior to December 10, 2008.

2.  Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability for the period from June 3, 2010.

3.  Entitlement to an initial evaluation in excess of 20 percent for left sciatic peripheral nerve neuropathy associated with a lumbar spine disability.

4.  Entitlement to an evaluation in excess of 20 percent for cervical myelopathy, status post discectomy and fusion ("cervical spine disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from November 1978 to March 1979 and on active duty from March 1980 to October 1981, from December 1990 to May 1991, from February 2003 to November 2003, and from October 2006 to February 2008, with periods of ACDUTRA and inactive duty for training (INACDUTRA) throughout.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Board awarded the Veteran a 40 percent evaluation for the period prior to June 3, 2010, and remanded his appeal for the period thereafter with instruction to obtain relevant treatment records and schedule a VA examination because the Veteran stated his condition had worsened.  The appropriate treatment records were obtained and the Veteran underwent a VA examination in January 2015.  In July 2016, the Board again remanded the appeal with instruction to obtain any new treatment records and schedule another VA examination.  The appropriate records were obtained and the Veteran underwent a VA examination in October 2016.  The Board is therefore satisfied that the instructions in its remands of April 2014 and July 2016 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an increased evaluation for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final April 2014 Board decision granted a 40 percent evaluation for the entirety of the period prior to June 3, 2010.

2.  For the period from June 3, 2010, the Veteran's lumbar spine disability was productive of the functional equivalent of forward flexion limited to 30 degrees or less, but not productive of incapacitating episodes of at least 6 weeks in a 12 month period, ankylosis, or the functional equivalent thereof.

3.  Left sciatic peripheral nerve neuropathy is not productive of the equivalent of moderately severe or severe incomplete paralysis or of complete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 40 percent for the Veteran's lumbar spine disability, effective February 5, 2008, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

2.  The criteria for an evaluation in excess of 40 percent for the Veteran's lumbar spine disability, for the period from June 3, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

3.  The criteria for an initial evaluation in excess of 20 percent for left sciatic peripheral nerve neuropathy associated with a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated February 2008.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant records from the Social Security Administration and relevant private medical records identified by the Veteran.  

The Veteran was provided VA examinations of his disabilities of the spine in March 2008, December 2008, June 2009, June 2010, June 2011, January 2015, and October 2016.  The Board finds that these examinations and their associated reports, taken together, were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran seeks higher ratings for disabilities of the cervical and lumbar spine.  The Board notes that the Veteran has been awarded service connection for erectile dysfunction associated with his lumbar spine disability and receives the appropriate special monthly compensation.  The Veteran has not disagreed with this outcome and this decision will therefore not address that particular neurological complication any further.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran is evaluated for his lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, degenerative arthritis of the spine.  He is evaluated for his cervical spine disability under 38 C.F.R. § 4.71a, Diagnostic code 5241, spinal fusion.  Both of these disabilities are evaluated either upon application of the General Rating Formula for Diseases and Injuries of the Spine ("General Formula"), or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes ("IVDS Formula"), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See VBA Training Letter 02-04 (October 24, 2002). 

Under the General Formula as applicable to the lumbar spine, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not severe enough to result in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent is assignable for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  The Veteran is currently in receipt of a 20 percent rating for radiculopathy of the left lower extremity, manifested by paralysis of the sciatic nerve, evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  An evaluation of 10 percent is warranted for mild incomplete paralysis, an evaluation of 20 percent is warranted for moderate incomplete paralysis, an evaluation of 40 percent is warranted for moderately severe incomplete paralysis, an evaluation of 60 percent is warranted for severe incomplete paralysis with marked muscular atrophy, and an evaluation of 80 percent is warranted for complete paralysis.  Complete paralysis of the sciatic nerve is present when the foot dangles and drops with no active movement possible of the muscles below the knee and flexion of the knee weakened or (very rarely) lost.  When symptoms are wholly sensory, the rating should be for the mild, or at most, the moderate degree.  In rating the peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Under the General Formula as applicable to the cervical spine, the Veteran's 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 30 percent is assignable for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Also under the General Formula, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

Under the IVDS Formula, ratings are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  A rating of 20 percent is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum rating of 60 percent is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Alternatively, under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since some limitation of motion is noted, and the Veteran is already in receipt of at least a 10 percent rating based on limitation of motion, these criteria are not applicable in granting the Veteran a higher evaluation.

VA treatment records include a December 2008 electromyography study (EMG) of the lower extremities which was normal.  There was no evidence of left or right lumbar or sacral radiculopathy, and nerve conduction study findings were not suggestive of generalized sensory or motor neuropathy.

The Veteran underwent a VA examination in June 2010.  He reported moderate, localized, constant pain which travels down his arm and leg.  He reported stiffness, fatigue, spasms, decreased motion, weakness, paresthesia, and numbness.  Reported flare-ups caused additional limitation of motion and drowsiness due to medication.  He reported limitation in walking due to his spine disabilities.  On average, he stated he could walk one mile and that doing so takes 30 minutes.  He denied bladder or bowel problems.  He reported a 30-day incapacitating episode due to his lumbar spine disability beginning in April 2009.  Posture was normal and symmetric and gait was slow and guarded.  In the thoracolumbar spine, forward flexion was limited to 30 degrees with pain at 20 degrees and limited to 10 degrees after repetitive testing.  Extension was limited to 0 degrees.  Right lateral flexion was limited to 10 degrees with pain at 5 degrees, and left lateral flexion was limited to 8 degrees with pain at 5 degrees.  Bilateral rotation was limited to 10 degrees with pain at 7 degrees.  With the exception of forward flexion, thoracolumbar ranges of motion were not further limited by repetitive testing, but there was additional limitation by pain, fatigue, weakness, and lack of endurance, with pain having the major functional impact.  There was objective evidence of radiating pain on movement from the back to the bilateral posterior legs.  Muscle spasm producing an abnormal gait was present with repetitive testing.  There was tenderness to palpation producing an abnormal spinal contour.  There was no guarding or weakness.  There was no ankylosis.  X-rays were negative for acute fracture or anterior subluxation.  Neurological examination revealed impaired sensory function of the left lower extremity.  The examiner diagnosed degenerative joint disease of the lumbar spine as well as a right sciatic nerve condition with no pathology to render a diagnosis.  

VA treatment records include a July 2010 occupational therapy consultation which noted that the Veteran exhibited overt symptom and disability exaggeration behavior, scoring a 4/5 by Waddell's protocol indicating that there was a nonorganic component to his pain, medial impairment, and disability.  He passed only 12/35 validity criteria during the evaluation, which suggested very poor effort or voluntary submaximal effort which is not necessarily related to pain, impairment, or disability.  

Service treatment records reflect that in November 2010, the Veteran underwent a Medical Evaluation Board examination to determine if he was medically fit for service in the Reserves.  The examiner noted decreased range of motion and tenderness in the lumbar and lumbosacral paraspinal musculature bilaterally.  He was diagnosed with lumbar degenerative disc disease with radicular symptoms.  The examiner determined that the Veteran did not meet the physical standards for retention.

The Veteran underwent another VA examination in June 2011.  He reported pain, fatigue, decreased motion, stiffness, weakness, and spasm.  Pain was constant, moderate, and sharp, and it radiated down the right leg.  Reported lumbar spine flare-ups were severe, occurring weekly, lasting hours, and affect his ability to walk.  He reported daily use of a rollator walker and a cane.  Neurological symptoms of numbness and paresthesia were noted, but there were no bowel or bladder symptoms.  There were no incapacitating episodes.  He reported that he could walk more than a quarter mile but less than one mile.  Gait and posture were normal.  There was no ankylosis.  There was objective evidence of spasm, guarding, and pain with motion, but not of atrophy, tenderness, or weakness.  Sensory and motor examinations were normal.  In the thoracolumbar spine, forward flexion was limited to 40 degrees with pain throughout and extension was limited to 15 degrees with pain throughout.  Bilateral flexion and rotation were limited to 20 degrees with pain thereat.  Testing was unchanged from active to passive motion, and repetitive testing did not result in further loss in range of motion.  The examiner diagnosed lumbosacral disc disease with bulging discs and foraminal stenosis, as well as left sciatic peripheral nerve neuropathy with no objective evidence of radiculopathy.  The disabilities caused functional impairment through the Veteran's inability to bend, lift, or walk or stand for prolonged periods of time.

VA treatment records reflect that a January 2012 MRI of the Veteran's lumbar spine revealed a prominent right paracentral cranially extruded disc which narrows the right lateral recess, but did not appear to significantly impact the nerve root.  In May 2012, he reported back pain affecting his ability to sit, stand, and walk.  He exhibited an antalgic gait pattern and decreased ranges of motion.  He underwent physical therapy over the subsequent months.  In June 2012 he reported to his primary care physician that physical therapy had been helpful.  In April 2013 he was diagnosed with chronic lower back pain with radiculopathy mainly on the right side.  His back pain was stable in August 2013.  In February 2014 he reported burning in his right leg above the ankle.  His physician noted that this sounded like neuropathy.  At a May 2014 physical therapy consultation, he reported that is left lower extremity was completely numb and goes out on him.  He requested further injection therapy in August 2014.  At a September 2014 pain clinic consultation he was diagnosed with lumbosacral spondylosis without myelopathy, neuralgia, neuritis, and radiculitis.  He underwent a lumbar medial branch block in December 2014.

The Veteran underwent another VA examination in January 2015.  He reported aching pain and an inability to stand for more than a half hour.  He reported regular use of a cane.  He denied flare-ups.  In the thoracolumbar spine, forward flexion was limited to 80 degrees and extension was limited to 30 degrees.  Bilateral flexion and rotation were all limited to 30 degrees.  Repetitive testing did not result in any additional loss of function or range of motion.  There was no evidence of pain with weight-bearing.  There was no guarding or muscle spasm.  Muscle strength and reflexes were normal.  Sensory examination was normal in the right lower extremity but showed decreased sensation in the upper anterior thigh, knee, lower leg, ankle, foot, and toes of the left lower extremity.  There was no radicular pain or any other signs of symptoms due to radiculopathy or any other neurological abnormalities.  There was no evidence of ankylosis.  The examiner diagnosed residuals of a right L4-5 microendoscopic discectomy with no objective evidence of radiculopathy or neuropathy.  The examiner found that the Veteran's disabilities did not impact his ability to work.  

The Veteran underwent another VA examination in October 2016.  He reported regular use of a cane.  He reported that if he sits too long he gets numbness in his buttocks on the left side.  He denied flare-ups.  He was unable to fully test his range of motion, stating that he was groggy and tired.  Muscle and sensory testing was normal, with the exception of decreased sensation throughout the left lower extremity.  There was no ankylosis.  There was no guarding or muscle spasm.  There was no radiculopathy or other neurological abnormalities.  There were no incapacitating episodes.  The examiner noted mild radiculopathy in the left lower extremity based on moderate numbness.  The examiner was only able to speculate as to the origin of his left lower extremity numbness based on the Veteran's normal 2008 EMG.

In a February 2017 brief, the Veteran's representative argued that his claims must be remanded for a new examination because he was too groggy to be fully examined in October 2016.

As an initial matter, the Board notes that in its April 2014 decision and remand, the Board awarded a 40 percent evaluation for the Veteran's lumbar spine disability for the period prior to June 3, 2010.  The RO, however, issued a decision that only partially complied with the Board's decision, awarding the Veteran a 40 percent evaluation only back to December 10, 2008.  This was in error.  Service connection was granted in a May 2008 rating decision effective February 2008.  Because further evidence was submitted along with the Veteran's July 2008 claim for an increased rating, the May 2008 decision never became final.  The April 2014 decision did not specify any stages prior to grant of the 40 percent rating.  The Board thus finds that, in compliance with its prior April 2014 decision, the Veteran is entitled to an initial evaluation of 40 percent for his lumbar spine disability, effective February 5, 2008.

The Board finds that an evaluation in excess of 40 percent is not warranted for the Veteran's lumbar spine disability.  Higher ratings are available for incapacitating episodes of at least 6 weeks in a 12 month period, ankylosis, or the functional equivalent thereof.  The evidence weighs against such manifestations.  There is no evidence in the record of ankylosis or incapacitating episodes.  The Board recognizes that the Veteran's representative requested a new examination because the Veteran's ranges of motion could not be adequately measured at his October 2016 examination.  Such an examination is not necessary, however.  For one, it is unclear if the Veteran was truly not able to test his range of motion due to grogginess.  His July 2010 occupational therapy consultation report noted a tendency to exaggeration of symptoms.  In any event, the Veteran is already in receipt of the maximum rating based on limited motion.  The examiner was able to state that the Veteran did not suffer from ankylosis and had not experienced incapacitating episodes.  Additional testing of ranges of motion would therefore serve no purpose.  Furthermore, the Veteran denied flare-ups.  Though there is ample evidence that the Veteran uses a cane or a walker, there is no indication that such use reflects a functionally ankylosed spine.  DeLuca, 8 Vet. App. at 204-07.  For these reasons, the Board finds that an evaluation in excess of 40 percent is not warranted for the Veteran's lumbar spine disability.

The Board further finds that an evaluation in excess of 20 percent is not warranted for the Veteran's peripheral neuropathy of the left lower extremity.  Higher ratings are available for the equivalent of moderately severe or severe incomplete paralysis or of complete paralysis.  The evidence does not support manifestations of such severity.  Indeed, the October 2016 examiner noted only mild radiculopathy in the left lower extremity based on moderate numbness.  There are no medical opinions in the record showing more severe radiculopathy than that contemplated by the criteria for the assigned rating.  Additionally, the rating criteria provide that when, as here, symptoms are wholly sensory, the rating should be for the mild, or at most, the moderate degree.  For these reasons, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's peripheral neuropathy of the left lower extremity.

Finally, the Board finds that no additional ratings are warranted for neurological abnormalities associated with the Veteran's lumbar spine disability.  There is no evidence of any bowel or bladder problems related to his lumbar spine.  As to radiculopathy in the right lower extremity, the medical evidence is contradictory as to its existence.  While the Veteran has consistently reported numbness and pain in his right leg, both VA examiners and numerous treating physicians have noted that there is no objective evidence to support symptoms associated with a lumbar spine disability.  The December 2008 EMG, for instance, does not support a finding of radiculopathy.  For these reasons, the Board finds that no additional ratings are warranted for neurological abnormalities associated with a lumbar spine disability. 


ORDER

For the period on appeal prior to December 10, 2008, an initial evaluation of 40 percent, but not in excess thereof, for the Veteran's lumbar spine disability is granted, subject to the laws and regulations governing the payment of VA benefits.

For the period from June 3, 2010, an evaluation in excess of 40 percent for the Veteran's lumbar spine disability is denied.

An initial evaluation in excess of 20 percent for left sciatic peripheral nerve neuropathy associated with a lumbar spine disability is denied.


REMAND

The Board finds that remand is necessary to obtain relevant treatment records regarding the Veteran's cervical spine disability.  VA treatment records reflect that in February 2015 the Veteran reported that he had been treated by a private orthopedic provider for his cervical spine disability and associated radiculopathy.  The treatment record referred to a private MRI which revealed a disc protrusion at C3-4 causing severe canal stenosis, right-sided osteophytes and diffuse levels causing a symmetric narrowing of the spinal canal most prominently at C6-7, and moderate left and mid right C3-4 neuroforaminal stenosis.  In October 2015 he reported that he was going to have cervical surgery that week for a pinched nerve and herniated cervical disc.  This surgery was subsequently noted at his October 2016 VA examination.  Remand is therefore necessary to attempt to obtain these relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record, including taking the necessary steps to assist in obtaining the private treatment records regarding the Veteran's October 2015 cervical spine surgery and the treatment leading up to it.

2.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


